APPLICATION FOR REHEARING
No. 3273. Decided Sept. 30th, 1941.
BY THE COURT:
Submitted on application of appellee for rehearing for tne reason that the Court’s decision is contrary to law and in conflict with the judgment in In re Guardianship Watts, 60 Oh Ap 307.
We discussed this case at length in our former decision and concluded that although the law of the headnote was contrary to the principle which we held to be controlling, the judgment itself upon the narrow question presented was noc in conflict with ours.
■ The application will, therefore, be denied.
' The application may also be considered as a motion to certify our judgment as in conflict with the cited case. This motion will also be overruled.
iáÓR.NKECK and BaBneS, JJ„ ’’ 'Concur:
ofelGÉR.',- Pi.; dissent's.- '